Honorable Ed Keys              Opinion NO. c-500
County Attorney
Ward County                    Re:   Whether a person presently
Monahans, Texas                      residing In Commissioner’s
                                     Precinct No. 2, but who will
                                     be living In a new precinct
                                     on January 1, 1967, Is ell-
                                     glble to run for Commlssloner
                                     of Precinct No. 2 in the
                                     1966election,under the
Dear sir:                            facts stated.
          In your letter requesting an opinion on the above-
oaptloned question, you state that the commissioners’precincts
in Ward County have been changed, effective January 1, 1967,
and that a8 a result of the precinct boundary changes some
people presently residing In Precinct 2 will reside in another
precinct on the effective date of the changes. Quoting from
your letter, you state further:
          “Article 23514, R.C.S., clearly states
     that perso s presently living in Precinct 2
     but who wlEl~llve’ln another precinct on said
     date can run for CommissionerIn their new
     oreclnct In the 1966 aeneral election. How -
     bver, the questlon I 6ave to pose is this:
     Can the person presently residing In Precinct
     2 but who will be living In a new precinct
     on said date run for Commissionerin 1966in
     Precinct 21”
          Article 23513, Texas Revised Civil Statutes, enacted
In 1965(Acts 59th Leg., 1965,  ah. 664, p. 1523), reads in
part as follows:
          “(a) Whenever the CommissionersCourt
     change8 the boundaries of commissionerspre-
     cincts or of ~justlceprecincts, It may specify
Hon. Ed Kefs,   page 2 (C-580)


     in its order a future date, not later than
     the first day of January following the next
     genera~lelection, on which the changes shall
     become effective. If an election for any
     precinct office Is held before the effective
     date of the order, the office shall be filled
     at the election by the voters of the precinct
     as It will exist on the effective date of the
     change In boundaries. A person who has re-
     sided within the territory embraced in the
     new boundaries for the,length of time re-
     quired to be eligible to hold the offloe
     shall not be rendered ineligibleby virtue
     of the precinct's not having been In exiat-
     ence for that length of time."
          Article 1.05 of Vernon's Texas Election Code, as
amended In 1963,provides in part as follows:
          "NO person shall be eligible to be a
     candidate for, or to be elected or appointed
     to, any public office In this state unless
     he shall be eligible to hold such office under
     the Constitutionand laws of this state, and
     unless he Is a citizen of the United States
     and shall have resided In this state for a
     period of twelve montha next preceding the
     date of any primary, general or special
     election at which he offers himself as a
     candidate or next preaedlng the date of his
     appointment,a8 the case may be, and for any
     office which Is less than state-wide,shall
     have,residedfor six months next preceding
     such election in the district, county, pre-
     cinct, municipalityor other political sub-
     division for whloh the office Is to be fllled~;
     provided, however, that the foregoing residence
     requirementsshall not apply to any office for
     which the Constitutionor statutes of the
     United States or of this state prescribe residence
     quallficat.lons In conflict herewith, and In case
     of conflict the ~r~i+$one of such other laws
     shall control.
          In Brown v. Weeks, 96 S.W.2d 839 (Tex.Clv.App.1936,
error dism.), th CommissionersCourt of.Bexar County, prior
to the primary election In 1936, had entered an order changing



                            -2802-
Hon. Ed Keys, page 3 (c-580)


the boundaries of the justice precincts and had specified that
the ohanges were to be effective as of January 1, 1937. The
order further provided that the nomination and election of
justice precinct officers In the 1936 elections should be In
accordanoewith the precincts as they would exist on and after
January 1, 1937. In an election contest over the office of
constable for new Precinct No. 1, the Court of Civil Appeals
held that the portion of the order providing for the nomination
and election of officers for the new precincts was void, as
It was not within the power of the commissioners court to au-
thorize persons to become candidates for office and vote in a
precinct to be created in the future. The basis for the,declslon
Is stated In the following quotation from the opinion, 96 S.W.2d
at pp. 841-042:
          “The Conktltutlonand statutes of this
    state, particularly~artlale2927, R.S. 1925
    /iiow Article 1.05, Vernon’8 Texas Election
    code7, ~prescrlbe the qualificationsof
    canrldates. One of such quallflcatlonsIs
    that a candidate for office must reside for
    six months in the precinct in which he attempts
    to become a candidate for office. Certainly
    no one Is at the present time a resident of
    new precinct No. 1, for the very simple rea-
    son that this legal entity does not exist at
    the present tlme.’ It will not come Into
    existence, according to Its own terms, prior
    to January 1, 1937. Until that time no legal
    entity in the form of a new justice precinct 1s
    In existence.
         “There can be no question as to the
    power of the commissioners1court to create
    new justice precincts, Prom time to time,
    for the convenienceof the people. **4i
         “The commissioners’court also has the
    power, when lawfully exercised, to pass an
    order redistrictingthe county into new justice
    of the peace precincta to become effective in
    the future. ***
         “However,when the commissioners’court
    attempts to determine who may become a can-
    didate or vote in such new districts, It Is
    attempting to legislateupon a subject over



                               -2803-
Hon. EB Keys, page 4 (c-580)


     which it has no jurisdiction. The Legislature
     of this state has fixed the quallflcatlonaof
     candidatesfor the office of constable,or any
     other precinct officer, article 2927, R.S.1925,
     and the commissioners’court cannot add to or
     take from these quallflcatlone.”
         The holding in Brown v. Weeks wa8 applicableto
commlssloners~precincts as well a8 justice precincts,
          In our opinion, the purpose of paragraph (a) of
Article 23513 Is to supply the legislativeauthority, found
lacking In the Brown case, for the election of precinct officers
In accordancewmreolnct        boundarieswhich are to become ef-
fective in the future, and to make it clear that the precinct
residence requirementprescribed by Article 1.05 of the Election
Code for seeking and holding the precinct offices shall be deter-
mined with reference to the boundaries of the precincts aa’tbey
will exist tiponthe effective date of the changes. Thus, a fierson
who on the date of the flrat primary election In 1966 will have
resided for six months in the territory embraced within new
Commissioners’Precinct No. 2 of Ward County will meet the precinct
residence requirementto be a candidate for nomination for commls-
sloner of that precinct, although he may be living in a precinct
of a different number under the old designation. We do not find
any indication of an Intent to do away with the necessity for
meeting the precinct residence requirement  as prescribed and
clarified in these two statutes.   A person living in territory
comprised in old Precinct No, 2 but which Is transferredto some
other precinct under the new order will not meet the residence
requirement for commlsslonerof new Precinct No. 2 and will not
be eligible to run for that office.
                     SUWMARY
          Where the commissionerscourt has adopted~
    an order changing the boundaries of commissionera’
    precincts, to become effective on January 1, 1967,
    the precinct residence requirementfor running for
    county ccmnnisaioner in the 1966 elections Is to be
    determinedwith reference to the boundaries as they
    will exist after the effective date of the order.
    A person residing in territory presently comprised
    In CommlsslonersPrecinct No. 2 but which Is trans-
    ferred to some other precinct under the new order
    will not meet the residence requlrement for commls-
    sloner of new Precinct No. 2 and will not be
    eligible to run for that office In the 1966 elec-
    tlons. Art. 1.05, Vernon’s Texas Election Code,
,   .




        Hon. Ed Keys, page.5 (C-580)


             and Art. 23514, Texas Revised Clvll~Statutes
             (Acts 59th Leg., 1965, ch. 664, p. 1523):
                                   Yours very truly,
                                   WAGGONER CARR
                                   Attorney General




                                       Assistant
        MKW:ra
        APPROVED:
        OPINION COMMITTEE
        W. V. Oeppert, Chairman
        John Reeves
        Dean Arrlngton
        Ralph Rash,
        Marietta Payne
        APPROVEDFOR TRFiATTORNJZYGENERAL
        BY: T. B. Wright




                                   -2805-